Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/508651 has:
Claims 1, 8 and 14 are amended.
Claims 1-20 are pending. The effective filing date of this application is 03/27/2015.

Response to Arguments
In response to Applicant’s remarks filed on Jan 28, 2021:
Applicant’s Arguments respect to claims have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (2016/0170850) in view of Erasani et al (2007/0022314) hereafter Erasani and further in view of Ludwig et al (2006/0206662) hereafter Ludwig.
Regarding claim 1, Williams discloses A storage cluster comprising: 
a plurality of storage nodes comprising storage memory (Fig. 1: ‘Storage Devices 102’); and 
a plurality of authorities associated with the storage nodes (Fig. 1: Storage Devices 102 each has a Controller 112’), the plurality of authorities configurable to control data and metadata of two or more logical storage arrays as a configuration of the plurality of storage nodes ([0025]: “Each storage device 102.sub.1, 102.sub.2 . . . 102.sub.n includes a controller 112 that manages the writing of data to one or more data storage units 114….The controller 112 maintains write operation status 300 having information on the status of write requests”) the plurality of authorities further configurable to assist in determining an erasure code scheme applied to the data ([0023]:” the storage controller driver 106 may implement Redundant Array of Independent Disk ( RAID) algorithms stripe to portions of a data unit to a plurality of the storage devices storage devices 102.sub.1, 102.sub.2 . . . 102.sub.n, calculate parity data for the striped data units, and store the parity data in one of the storage devices 102.sub.1, 102.sub.2 . . . 102.sub.n”).
Williams does not explicitly disclose two or more logical storage arrays as a configuration of the plurality of storage nodes.
However, Erasani discloses two or more logical storage arrays as a configuration of the plurality of storage nodes (Erasani: Fig. 4: [0058]: “each volume 450 is constructed from an array of physical disks 402 that are organized as RAID groups 440, 442, and 444. The physical disks of each RAID group include those disks configured to store striped data (D) and those configured to store parity (P) for the data”).’
Disclosures by Williams and Erasani are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the invention was made to incorporate a multiple-storage devices system  taught by Williams to organize as RAID groups disclosed by Erasani. The motivation for organize as RAID groups by paragraph [0057] of Erasani is for enabling recovery of data lost when a storage device fails in a cluster of physical storage disks.
Williams and Erasani do not explicitly disclose the authorities resided in the storage nodes and comprise data structures stored in memory.
However, Ludwig discloses wherein the authorities resided in the storage nodes and comprise data structures stored in memory (Ludwig: Fig. 1, Fig. 3: Storage Nodes; [0067]: “Storage map 400 is stored in memory 405 and comprises software or data. In the example shown, storage map 400 comprises a data table with at least two fields”): [0069]: “multiple storage maps located within multiple storage nodes can be responsible for the same sets of data block IDs, but reference different physical locations. Through this approach, storage nodes combine to form RAID-1 volumes, or mirrored volumes. In addition, if a first storage map on a first storage node is responsible for a list of sequential data block IDs (0 to some large value X, for example) and a second storage map on a second storage node is responsible of a continuation of the sequential list (X+1 to Y, where Y>X, for example), then the first and second storage nodes combine to form a spanned volume ").
Disclosures by Williams, Erasani and Ludwig are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the invention was made to incorporate a multiple-storage devices system  organized as RAID groups taught by Williams/Erasani to include storage maps with mapping tables taught by Ludwig. The motivation for including mapping tables by paragraph [0018] of Ludwig is for achieving the desired reliability, performance, capacity, scalability, or availability criteria.

Regarding claims 8 and 14, these claims limitations are significantly similar to those of claim 1, and, therefore, are rejected on the same grounds.

Claims 2-5, 7, 9-11, 13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Erasani and Ludwig, as applied to claims 1 above, and further in view of Vincent et al (Pub. 2015/0278243) hereafter Vincent.
Regarding claim 2, the combination of Williams, Erasani and Ludwig do not explicitly disclose wherein the plurality of storage nodes comprises one or more compute nodes that are assignable to a logical storage array and re-assignable to another logical storage array.
However, Vincent discloses The storage cluster of claim 1, wherein the plurality of storage nodes comprises one or more compute nodes that are assignable to a logical storage array and re-assignable to another logical storage array (Fig. 5: data group 510A, 510B, 510C and 510D).  

It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the invention was made to incorporate a multiple-storage devices system  organized as RAID groups taught by Williams/Erasani/ Ludwig to include storage nodes assigned as data group taught by Vincent. The motivation for including storage node assignment by paragraph [0074] of Vincent is for maintaining high-availability, high-durability scalable file storage service.

Regarding claims 9 and 15, these claims limitations are significantly similar to those of claim 2, and, therefore, are rejected on the same grounds.

Regarding claim 3, the combination of Williams, Erasani and Ludwig do not explicitly disclose wherein the plurality of storage nodes comprises a plurality of storage-only nodes or storage and compute nodes that are each assignable to a logical storage array and re-assignable to another logical storage array.
However, Vincent further discloses The storage cluster of claim 1, wherein the plurality of storage nodes comprises a plurality of storage-only nodes or storage and compute nodes that are each assignable to a logical storage array and re-assignable to another logical storage array (Fig. 5: ‘data group 510’).  

Regarding claims 10 and 16, these claims limitations are significantly similar to those of claim 3, and, therefore, are rejected on the same grounds.

Regarding claim 4, the combination of Williams, Erasani and Ludwig do not explicitly disclose wherein the plurality of authorities are configurable for data striping across storage 
However, Vincent further discloses The storage cluster of claim 1, wherein the plurality of authorities are configurable for data striping across storage nodes assigned to a first logical storage array (Fig.5: data group 510B) and data striping across storage nodes assigned to a second logical storage array (Fig.5: data group 510D), and configurable for data striping across storage nodes assigned to both the first logical storage array and the second logical storage array (Fig.5: data group 510A or 510C).  

Regarding claim 5, the combination of Williams, Erasani and Ludwig do not explicitly disclose wherein a first set of authorities and associated metadata, control and data striping of a first logical storage array are isolated from a second set of authorities and associated metadata, control and data striping of a second logical storage array.
However, Vincent further discloses The storage cluster of claim 1, wherein a first set of authorities and associated metadata, control and data striping of a first logical storage array are isolated from a second set of authorities and associated metadata, control and data striping of a second logical storage array (Fig. 5: data group 510A and 510B).  

Regarding claims 11 and 17, these claims limitations are significantly similar to those of claim 5, and, therefore, are rejected on the same grounds.

Regarding claim 7, the combination of Williams, Erasani and Ludwig do not explicitly disclose the storage cluster of claim 1, further comprising: each of the two or more logical storage arrays configurable to function as both a storage array and a computing facility to execute one or more applications.
(Fig. 5: data groups 510).  

Regarding claims 13 and 19, these claims limitations are significantly similar to those of claim 7, and, therefore, are rejected on the same grounds.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Erasani and Ludwig, as applied to claims 1 above, and further in view of Limaye et al (7464378) hereafter Limaye.
Regarding claim 6, the combination of Williams, Erasani and Ludwig do not explicitly disclose wherein at least a subset of the plurality of authorities and associated metadata, control and data striping are shared across a first logical storage array and a second logical storage array.
However, Limaye discloses The storage cluster of claim 1, wherein at least a subset of the plurality of authorities and associated metadata, control and data striping are shared across a first logical storage array and a second logical storage array (Limaye: Fig. 1A: Logical Cluster 14(1) and Logical Cluster 14(3) share Applications 12(1) and 12(3)).
Disclosures by Williams, Erasani, Ludwig and Limaye are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the invention was made to incorporate a multiple-storage devices system  organized as RAID groups taught by Williams/Erasani/ Ludwig to include applications shared by nodes taught by Limaye. The motivation for including storage node assignment by column 6, lines 21-41 of Limaye is for relocating application services provided by a node in a cluster to another node when detecting a failure node.
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, Erasani and Ludwig, as applied to claims 14 above, and further in view of Crochet et al (2011/0270888) hereafter Crochet.
Regarding claim 20, the combination of Williams, Erasani and Ludwig do not explicitly disclose The method for data control in a storage system of claim 14, further comprising: displaying, on a visual indicator of the storage system, assignment status of one of the plurality of storage nodes storage node to one of the two or more logical storage arrays.
However, Crochet discloses The method for data control in a storage system of claim 14, further comprising: displaying, on a visual indicator of the storage system, assignment status of one of the plurality of storage nodes storage node to one of the two or more logical storage arrays ([0029]: “The server node may be further configured to assign a respective color to each respective entity type and to cause the user interface node to display the text according to the assigned color”).  
Disclosures by Williams, Erasani, Ludwig and Crochet are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the invention was made to incorporate a multiple-storage devices system  organized as RAID groups taught by Williams/Erasani/ Ludwig to include assigning a node of a plural of nodes for users taught by Crochet. The motivation for assigning a node by paragraph [0029] of Crochet is for enabling user to identify related documents and information artifacts and quickly, ascertain by implementing visualization.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250.  The examiner can normally be reached on Monday-Thursday from 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAN V DOAN/Examiner, Art Unit 2136         


/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136